[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT HUDON'S MOTION TO DISMISS
In this action, the plaintiffs, Rosalie Benny Zanoni and Paul Zanoni, have asserted claims against the defendants, Michael Della Ferra, Paul Hudon and Patricia Cross, for abuse of process and civil conspiracy.
Defendant Hudon moves to dismiss this action, Zanoni v. Della Ferra, CV92-0518091, on the ground that the claims presented are incorporated in and necessarily to be determined by two prior pending actions filed by the plaintiffs. The cause of action as against Mr. Della Ferra was previously dismissed because of Mr. Della Ferra's judicial immunity. CT Page 4343
We have examined the two prior pending actions: In Zanoni v. Hudon, CV91-0391234S, the plaintiff, Rosalie Zanoni, asserts claims against defendant Hudon based on unjust enrichment, breach of contract and conversion apparently centering on the forfeiture of a real estate deposit. In Zanoni v. Hudon, CV91-0-399162S, the plaintiffs, Rosalie Benny Zanoni and Paul Zanoni, assert two counts in trespass against a number of defendants including Paul Hudon and Patricia Cross. In that case, the fourth amended complaint was stricken reviving the third amended complaint which lacks the civil conspiracy count.
In determining whether a motion to dismiss based on prior pending actions should be granted, the court should consider the factual allegations, the underlying rights, the prayers for relief and the ultimate goals in all of the pending cases. Halpern v. Board of Education, supra,196 Conn. 647, 652-55 (1985). We recognize that this action is somewhat cumulative, considering the two other pending actions, as well as other actions involving some of the same parties which have ended in non-suit or dismissal. Nevertheless, in the present case, the plaintiffs assert different causes of action involving different underlying rights than are asserted in the two other pending actions and request different types of damages than are sought in the other pending actions.
Motion to Dismiss denied.
Wagner, J.